PER CURIAM
Plaintiff contends that his interest as the purchaser of submerged real property at a trust deed foreclosure sale gives him effective title to certain docks which are located on the property and in which defendants Jarvis1 hold a UCC security interest which predates the execution of the trust deed. The only issue is whether the docks are fixtures, in which event plaintiff prevails, or personal property, in which event defendants win. The case was tried to the court on stipulated facts. Defendants appeal from the judgment for plaintiff. We agree with the trial court that the docks are part of the real property under the tests articulated in Marsh v. Boring Furs, Inc., 275 Or 579, 551 P2d 1053 (1976), and cases there cited.
Affirmed.

 The other defendants are not parties to the appeal, and the word “defendants” in the opinion refers to the Jarvises.